Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 4 and 11-20 have been cancelled.

Examiner’s Comments
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4 and 11-20 directed to invention non-elected without traverse.  Accordingly, claims 4 and 11-20 have been cancelled.
The elected species (miR-494-3p; miR-1244; miR-6768-5p; miR-4324; miR-4726-5p and miR-4767) were cancelled in the amendment filed on 5/12/22.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 5/12/22, with respect to 112 and 102 have been fully considered and are persuasive.  The rejections of claims 1-3 and 21 has been withdrawn because of the amendment to claim 21 to require the active step of microRNA to be isolated from the plasma, serum or blood sample from the subject and the cancellation of claims 1-3.  The prior art does not teach or make obvious picking and choosing these microRNAs from the samples and determining the expression level of these microRNA and diagnosing Parkinson’s disease in the subject.  In addition, applicant’s argument that the pre-amble should be given patentable weight is found persuasive because the preamble of the claim provides more than just context for the claimed invention, the preamble is given patentable weight because the body of the claim expressly refers to features in a preamble and uses those referenced features to define claimed methods (see MPEP 2111.02(II) and Poly-America LP v. GSE Lining Tech Inc., 383 F.3d 1303, 1310, 72 USPQ 1685, 1689, Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635